     Case 1:19-cv-01189-DAD-BAM Document 9 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
      OMAR CABRERA,                                     Case No. 1:19-cv-01189-DAD-BAM
 8
                         Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
 9                                                      FOR CLARIFICATION
             v.
10                                                      (Doc. No. 8)
      CHARLES MARTIN BARRETT,
11
                         Defendant.
12

13          Plaintiff Omar Cabrera (“Plaintiff”), is a state prisoner proceeding pro se and in forma
14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
15          On October 10, 2019, the Court issued an order granting Plaintiff’s application to proceed
16   in forma pauperis. (Doc. No. 3.) However, the Court’s order granting Plaintiff’s application to
17   proceed in forma pauperis was returned as undeliverable. On January 14, 2020, the Court issued
18   Findings and Recommendations to dismiss this action for Plaintiff’s failure to keep the Court
19   apprised of his address and for failure to prosecute. (Doc. No. 5.) Plaintiff filed timely objections
20   to the Court’s Findings and Recommendations on January 23, 2020, explaining that the institution
21   where he is housed failed to deliver the Court’s October 10, 2019 order to him. (Doc. No. 4.) On
22   February 3, 2020, the Court issued an order vacating the January 14, 2020 Findings and
23   Recommendations and further directing the Clerk of Court to serve Plaintiff with a copy of the
24   Court’s order granting Plaintiff’s application to proceed in forma pauperis. (Doc. No. 6.)
25          Currently before the Court is Plaintiff’s motion for clarification, filed on June 29, 2020.
26   (Doc. No. 8.) According to the motion, Plaintiff seeks clarification regarding why he is being
27   charged filing fees of $350.00. (Id.)
28
                                                        1
     Case 1:19-cv-01189-DAD-BAM Document 9 Filed 07/16/20 Page 2 of 2

 1           Due to the large number of civil actions pending before the Court, the Court normally

 2   does not respond to case status or clarification requests regarding individual cases. However, due

 3   to the confusion surrounding the delivery of Plaintiff’s mail, the Court will make this one-time

 4   exception.

 5           As explained in the Court’s order granting Plaintiff’s application to proceed in forma

 6   pauperis, pursuant to 28 U.S.C. § 1915(b)(1), “if a prisoner brings a civil action or files an appeal

 7   in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” (Doc. No.

 8   3.) Consistent with 28 U.S.C. § 1915(b), the Court’s order directed that payments be made from

 9   Plaintiff’s trust account until the filing fee is paid in full. (Id.) See 28 U.S.C. § 1915(b)(2). As it is

10   not clear if Plaintiff received a copy of the Court’s order granting Plaintiff’s application to

11   proceed in forma pauperis, the Court will again direct the Clerk of Court to provide Plaintiff with

12   a copy of this order.

13           Finally, Plaintiff is informed that the Court is required to screen complaints brought by

14   prisoners seeking relief against a governmental entity or officer or employee of a governmental

15   entity. 28 U.S.C. § 1915A(a). The Court will direct service of process only after Plaintiff’s

16   complaint has been screened and found to state cognizable claims for relief. The Court is aware

17   of the pendency of this case and will screen Plaintiff’s complaint in due course.

18           Accordingly, it is HEREBY ORDERED that:

19           1.      Plaintiff’s motion for clarification filed on June 29, 2020 (Doc. No. 8) is

20   GRANTED as stated above; and
21           2.      The Clerk of Court is DIRECTED to serve Plaintiff with a copy of the Court’s

22   order granting Plaintiff’s application to proceed in forma pauperis (Doc. No. 3.).

23
     IT IS SO ORDERED.
24

25       Dated:     July 16, 2020                                /s/ Barbara     A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
